 

Exhibit 10.2

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” FOR U.S. FEDERAL INCOME
TAX PURPOSES. THE ISSUER WILL MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE: (1) THE
ISSUE PRICE AND ISSUE DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE, (3) THE YIELD TO MATURITY OF THE NOTE, AND (4) ANY OTHER
INFORMATION REQUIRED TO BE MADE AVAILABLE BY U.S. TREASURY REGULATIONS UPON
RECEIVING A WRITTEN REQUEST FOR SUCH INFORMATION AT THE FOLLOWING ADDRESS:
414-3120 RUTHERFORD RD, VAUGHAN, ONTARIO, CANADA L4K 0B.

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND ACCEPTABLE BY THE
COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

Principal Amount: $544,425.09 Issue Date: February 25, 2020

Purchase Price: $500,000.00

Original Issue Discount: $44,425.09

 

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

For value received, FRANCHISE HOLDINGS INTERNATIONAL, INC. (“FNHI”) and
WORKSPORT, LTD. (“Worksport” and collectively with FNHI, the “Borrower”) hereby
promise to pay to the order of LEONITE CAPITAL, LLC, a Delaware limited
liability company, or registered assigns (the “Holder”) the principal sum of
five hundred forty-four thousand four hundred twenty-five and 09/100 Dollars
($544,425.09) or so much as has been advanced in one or more tranches (the
“Principal Amount”), together with interest on the unconverted Principal Amount,
on the dates set forth below or upon acceleration or otherwise, as set forth
herein (the “Note”). The “Interest Rate” shall reset daily and accrue at a rate
equal to ten and two tenths percent (10.2%) per annum. In no event shall the
Interest Rate exceed the maximum rate allowed by law; any interest payment which
would for any reason be unlawful under applicable law shall be applied to
principal.

 



 

 

 

The consideration to the Borrower for this Note is Five Hundred Thousand Dollars
($500,000.00) (the “Consideration”) to be paid in one or more tranches (each, a
“Tranche”). The first Tranche shall consist of a payment by Holder to Borrower
on the Issue Date of two hundred thousand and 00/100 Dollars ($200,000.00), as
well as seventeen thousand seven hundred seventy-nine and 07/100 Dollars
($17,779.07) of original issue discount, for a total principal amount of two
hundred seventeen thousand seven hundred seventy-nine and 07/100 Dollars
($217,779.07). The remainder of the Tranches shall be distributed at Holder’s
sole discretion. Holder shall retain seven thousand five hundred dollars
($7,500) from the first disbursement to the Borrower to cover legal fees.

 

The maturity date (“Maturity Date”) shall be eighteen (18) months from the Issue
Date noted above. The principal sum, as well as any accrued and unpaid interest
and other fees shall be due and payable in accordance with the payment terms set
forth in Article I herein. Subject to Section 5.8 below, this Note may not be
prepaid in whole or in part except as otherwise explicitly set forth herein.
Notwithstanding the foregoing, if Borrower obtains payments from future funding
sources prior to the Maturity Date, as set forth below in Section 1.1 (b),
Holder shall be entitled to accelerate the maturity date and demand immediate
payment of the balance owed hereunder from up to 100% of the proceeds from the
Future Financing proceeds.

 

Subject to mandatory payment as set forth in Section 1.1 of this Note, the
Principal Amount, as well as any accrued interest and other fees, shall be due
and payable in accordance with the payment terms set forth in Article I herein.
Any amount of principal, interest, other amounts due hereunder or penalties on
this Note, which is not paid by the Maturity Date, shall bear interest at the
lesser of the rate of twenty four percent (24%) per annum or the maximum legal
amount permitted by law, from the due date thereof until the same is paid
(“Default Interest”).

 

If any payment (other than the final payment) is not made on or before the tenth
(10th) day after its due date, the Holder may collect a delinquency charge equal
to the greater of Seventy-Five Dollars ($75.00) or five (5%) percent of the
unpaid amount. The unpaid balances on all obligations hereunder and unpaid fees
and reimbursable expenses payable by Borrower and due to Holder pursuant to the
terms of this Note, shall bear interest after default or maturity or, in the
case of said fees and expenses, after failure to make payment to Holder when
due, at an annual rate equal to the Default Interest rate.

 

All payments of principal and interest due hereunder (to the extent not
converted into Borrower’s common stock (the “Common Stock”) shall be paid by
automatic debit, wire transfer, check or in coin or currency which, at the time
or times of payment, is the legal tender for public and private debts in the
United States of America and shall be made at such place as Holder or the legal
holder or holders of the Note may from time to time appoint in a payment invoice
or otherwise in writing, and in the absence of such appointment, then at the
offices of Holder at such address as the Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this Note.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest, then to any late charges, and then to
principal. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, interest
shall continue to accrue during such extension. As used in this Note, the term
“business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of New York, New York are authorized or
required by law or executive order to remain closed.

 



 

 

 

This Note carries an original issue discount of $44,425.09 (the “OID”), to cover
the Holder’s legal fees, accounting fees, due diligence fees, monitoring, and/or
other transactional costs incurred in connection with the purchase and sale of
the Note, which is included in the principal balance of this Note. Thus, the
purchase price of this Note shall be $500,000.00, computed as follows: The
Principal Amount minus the OID. The OID shall be earned upon each Tranche. (For
example: Upon the issuance of the first Tranche, $17,779.07 shall be added to
the principal amount of the outstanding Note and the total amount owed shall be
$217,779.07.)

 

It is further acknowledged and agreed that the Principal Amount owed by Borrower
under this Note shall be increased by the amount of all reasonable expenses
incurred by the Holder in connection with the enforcement of this Note. All such
expenses shall be deemed added to the Principal Amount hereunder to the extent
such expenses are paid or incurred by the Holder.

 

This Note shall be a senior secured obligation of the Borrower, with first
priority over all current and future Indebtedness (as defined below) of the
Borrower and any subsidiaries. The obligations of the Borrower under this Note
are secured pursuant to the terms of the security and pledge agreement (the
“Security and Pledge Agreement”) of even date herewith by and between the
Borrower and the Holder, terms of which are incorporated by reference and made
part of this Note.

 

This Note is issued by the Borrower to the Holder pursuant to the terms of that
certain Securities Purchase Agreement even date herewith (the “Purchase
Agreement” and collectively with the Security and Pledge Agreement, the “Related
Documents”), terms of which are incorporated by reference and made part of this
Note. Each capitalized term used herein, and not otherwise defined, shall have
the meaning ascribed thereto in the Purchase Agreement. As used herein, the term
“Trading Day” means any day that the Common Shares are listed for trading or
quotation on the OTCQB, or any other exchanges or electronic quotation systems
on which the Common Shares are then traded (as defined in the Purchase
Agreement).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders or members, as applicable, of Borrower and will not
impose personal liability upon the holder thereof.

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. PAYMENTS

 

1.1 Payments.

 

(a) Principal Payments. The Principal Amount of each Tranche shall be due and
payable evenly on a monthly basis beginning from the distribution date of each
Tranche until the Maturity date (for each Tranche, a “Tranche Term”), except
that no payments of principal for any Tranche shall be due within 6 months
following the Issue Date. (For example, the first monthly Principal Payment for
the first Tranche shall be due on the date that is six months following the
Issue Date and shall continue for the next twelve months thereafter with the
final Principal Payment on the Maturity Date. See Exhibit C, attached hereto,
for a complete payment schedule for the first Tranche) All monthly Principal
Payments are due and payable on the same date of the calendar month as the Issue
Date. Payment schedule for additional Tranches shall be provided at each
additional closing.

 



 

 

 

(b) Interest Payments. Interest on this Note (as may be amended, extended,
renewed and refinanced, collectively, this “Note”) is guaranteed and computed
separately for each Tranche on a monthly basis; that is, for each month or part
thereof during each Tranche Term, by multiplying one twelfth (1/12th) of the
Interest Rate by the principal amount of such Tranche, rounded to the nearest
dollar. All monthly Interest Payments are due and payable on the same date of
the calendar month as the Issue Date.

 

(c) All fees, penalties, and other charges, if any, due under this Note shall be
payable pursuant to the terms contained herein.

 

(d) Prepayment. Unless an Event of Default shall occur, Borrower shall have the
right at any time prior to the Maturity Date to prepay the Note by making a
payment to Lender equal to 100% of all amounts due under the Note, including the
outstanding Principal Amount, plus any accrued and unpaid interest, plus the
lesser of (i) nine (9) months of unaccrued interest or (ii) all unaccrued
interest through the remainder of the Term.

 

ARTICLE II. CONVERSION RIGHTS

 

2.1 Conversion Right. The Holder shall have the right at any time after six
months from the date hereof, at the Holder’s option to convert all or any part
of the outstanding and unpaid principal amount and accrued and unpaid interest
of this Note into fully paid and non-assessable Common Shares of Borrower or
other securities into which such Common Shares shall hereafter be changed or
reclassified (each, a “Conversion Share”) at the conversion price (the
“Conversion Price”) determined as provided herein (a “Conversion”); provided,
however, that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of Common Shares beneficially owned by the Holder and its
affiliates (other than Common Shares which may be deemed beneficially owned
through the ownership of the unconverted portion of the Note or the unexercised
or unconverted portion of any other security of Borrower subject to a limitation
on conversion or exercise analogous to the limitations contained herein, and, if
applicable, net of any shares that may be deemed to be owned by any person not
affiliated with the Holder who has purchased a portion of the Note from the
Holder) and (2) the number of Common Shares issuable upon the conversion of the
portion of this Note with respect to which the determination of this proviso is
being made, would result in beneficial ownership by the Holder and its
affiliates of more than 4.99% of the outstanding Common Shares. For purposes of
the proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Regulations 13D-G thereunder, except
as otherwise provided in clause (1) of such proviso, provided, further, however,
that the limitations on conversion may be waived (up to a maximum of 9.99%) by
the Holder upon, at the election of the Holder, not less than 61 days’ prior
notice to Borrower, and the provisions of the conversion limitation shall
continue to apply until such 61st day (or such later date, as determined by the
Holder, as may be specified in such notice of waiver). The number of Common
Shares to be issued upon each conversion of this Note shall be determined by
dividing the Conversion Amount (as defined below) by the applicable Conversion
Price then in effect on the date specified in the notice of conversion, in the
form attached hereto as Exhibit A (the “Notice of Conversion”), delivered to
Borrower by the Holder in accordance with Section 2.4 below; provided that the
Notice of Conversion is submitted by facsimile or e-mail (or by other means
resulting in, or reasonably expected to result in, notice) to Borrower before
6:00 p.m., New York, New York time on such conversion date (the “Conversion
Date”). The term “Conversion Amount” means, with respect to any conversion of
this Note, the sum of (1) the principal amount of this Note to be converted in
such conversion plus (2) at the Holder’s option, accrued and unpaid interest;
provided, however, that at the option of Holder, the accrued and unpaid interest
can be converted prior to any other amounts under the Note, if any, on such
principal amount at the interest rates provided in this Note to the Conversion
Date plus (3) at the Holder’s option, Default Interest, if any, on the amounts
referred to in the immediately preceding clauses (1) and/or (2) plus (4) the
Holder’s expenses relating to a Conversion, plus (5) at the Holder’s option, any
amounts owed to the Holder pursuant to Sections 2.3 and 2.4(g) hereof.

 



 

 

 

2.2 Conversion Price.

 

(a) Calculation of Conversion Price. The Conversion Price shall be $0.09 per
share (the “Fixed Conversion Price”); provided that at any time after any Event
of Default (as defined herein) under this Note, the Conversion Price shall
immediately be equal to the lesser of (i) the Fixed Conversion Price; (ii) sixty
percent (60%) of the lowest bid price during the twenty one (21) consecutive
Trading Day period immediately preceding the Trading Day that the Borrower
receives a Notice of Conversion or (iii) the discount to market based on
subsequent financing.

 

(b) Fixed Conversion Price Adjustments.

 

(1) Repricing Adjustment.

 

a. The Fixed Conversion Price shall be subject to a one-time repricing 180 days
after the closing (the “Repricing Date”). The repricing will be based on the
lower of (i) the unadjusted Fixed Conversion Price, and (ii) the lowest volume
weighted average price, or VWAP, of the five (5) trading days immediately
preceding the Repricing Date, but in any case, to not less than $0.02 per share.

 

b. In the event the Borrower’s Common Stock is not trading on a national
exchange or quoted on the OTC markets, or if the Note is not eligible to be
converted and the underlying Conversion Shares sold under Rule 144 of the
Securities Act at the Repricing Date, then the Repricing Date shall be the lower
of: (i) the price pursuant to 2.2(b)(1)a., and (ii) the lowest volume weighted
average price, or VWAP, of the five (5) trading days immediately preceding the
first date that the Borrower’s Common Stock is so listed or quoted and the Note
is eligible to be converted and the underlying Conversion Shares eligible to be
sold under Rule 144, but in any case, to not less than $0.02 per share.

 

(2) Common Share Distributions and Splits. If Borrower, at any time while this
Note is outstanding: (i) pays a distribution on its Common Shares or otherwise
makes a distribution or distributions payable in Common Shares on its Common
Shares; (ii) subdivides outstanding Common Shares into a larger (or smaller)
number of shares; or (iii) issues, in the event of a reclassification of shares
of Common Shares, any Common Shares of Borrower, then the Fixed Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
Common Shares (excluding any treasury shares of Borrower) outstanding
immediately before such event and of which the denominator shall be the number
of Common Shares outstanding immediately after such event.

 



 

 

 

(3) Fundamental Transaction. If, at any time while this Note is outstanding, (i)
Borrower effects any merger or consolidation of Borrower with or into another
person, (ii) Borrower effects any sale of all or substantially all of its assets
in one transaction or a series of related transactions, (iii) any tender offer
or exchange offer (whether by Borrower or another person) is completed pursuant
to which holders of Common Shares are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) Borrower effects any
reclassification of the Common Shares or any compulsory share exchange pursuant
to which the Common Shares are effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of 1 Common Share (the “Alternate Consideration”). For purposes of
any such conversion, the determination of the Fixed Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of 1 Common Share in such
Fundamental Transaction, and Borrower shall apportion the Fixed Conversion Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.

 

(4) Anti-dilution Adjustment. If at any time while this Note is outstanding,
Borrower sells or grants (or has sold or granted, as the case may be) or amends
an existing security so that the holder thereof attains any option to purchase
or sells or grants any right to reprice, or otherwise disposes of or issues (or
has in the past sold or issued, as the case may be, or announces any sale, grant
or any option to purchase or other disposition), any Common Shares or other
securities convertible into, exercisable for or otherwise entitled the any
person or entity the right to acquire Common Shares at an effective price per
share that is lower than the then Fixed Conversion Price (such lower price, the
“Base Conversion Price” and such issuances, collectively, a “Dilutive Issuance”)
(it being agreed that if the holder of the Common Shares or other securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive Common Shares at an effective price
per share that is lower than the Fixed Conversion Price, such issuance shall be
deemed to have occurred for less than the Conversion Price on such date of the
Dilutive Issuance, and the Base Conversion Price shall then be adjusted to equal
the lowest of such issuance price), then the Fixed Conversion Price shall be
reduced to a price equal the Base Conversion Price as it may be adjusted as
provided for above. Such adjustment shall be made whenever such Common Shares or
other securities are issued. Notwithstanding the foregoing, no adjustment will
be made under this Section 2.2(b)(4) in respect of an Exempt Issuance. For
purposes of this Section 2.2(b)(4) an “Exempt Issuance” means an issuance of
Common Shares or other securities convertible into or exercisable or
exchangeable for Common Shares (i) upon the exercise or exchange of any
securities issued hereunder under the Warrants and/or other securities
exercisable or exchangeable for or convertible into Common Shares issued and
outstanding on the date of this Note, (ii) to employees or directors of, or
consultants or advisors to, Borrower or any of its subsidiaries pursuant to a
plan, agreement or arrangement approved by the Board of Directors of Borrower,
(iii) to banks, equipment lessors or other financial institutions, or to real
property lessors, pursuant to a debt financing, equipment leasing or real
property leasing transaction approved by the Board of Directors of Borrower,
(iv) to suppliers or third party service providers in connection with the
provision of goods or services pursuant to transactions approved by the Board of
Directors of Borrower, (v) pursuant to the acquisition of another corporation or
other entity by Borrower by merger, purchase of substantially all of the assets
or other reorganization or pursuant to a joint venture agreement, provided that
such issuances are approved by the Board of Directors of Borrower, (vi) to third
parties in connection with collaboration, technology license, development,
marketing or other similar agreements or strategic partnerships approved by the
Board of Directors of Borrower, or (vii) shares with respect to which the Holder
waives its anti-dilution rights granted hereby; provided, however, that any such
issuance described in (iii) through (vi) shall only be to a person (or to the
equity holders of a person) which is, itself or through its subsidiaries, an
employee, director, consultant or advisor, in the case of (ii) above, or an
operating company or an owner of an asset in a business synergistic with the
business of Borrower in the case of (iii) through (vi) above and shall provide
to Borrower additional benefits in addition to the investment of funds, but in
none of (ii) through (vi) above shall not include a transaction in which
Borrower is issuing securities primarily for the purpose of raising capital or
to an entity whose primary business is investing in securities. In the event of
an issuance of securities involving multiple tranches or closings, any
adjustment pursuant to this Section 2.2(b)(4) shall be calculated as if all such
securities were issued at the initial closing.

 



 

 

 

(5) Notice to the Holder. Whenever the Conversion Price is adjusted pursuant to
any provision of this Section 2.2(b), Borrower shall within two (2) business
days deliver to the Holder a notice setting forth the Fixed Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment, provided that Borrower’s failure to timely provide the notice
shall not affect the automatic adjustments contemplated hereby.

 

2.3 Authorized Shares. Borrower covenants that during the period the conversion
right exists, Borrower will reserve from its authorized and unissued Common
Shares a sufficient number of shares, free from preemptive rights, to provide
for the issuance of Common Shares upon the full conversion of this Note and
exercise of the Warrants. Borrower is required at all times to have authorized
and reserved five (5) times the number of shares that is actually issuable upon
full conversion of the Note (based on the Conversion Price of the Note in effect
from time to time, which, if cannot be determined shall be estimated in good
faith by Borrower) it being acknowledged and agreed by the parties that for the
initial issuance of the Note 25,000,000 shares of Common Shares is sufficient
and will be reserved (the “Reserved Amount”). The Reserved Amount shall be
increased from time to time in accordance with Borrower’s obligations hereunder.
Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. In addition, if Borrower shall issue any
securities or make any change to its capital structure which would change the
number of Common Shares into which the Note shall be convertible at the then
current Conversion Price, Borrower shall at the same time make proper provision
so that thereafter there shall be a sufficient number of Common Shares
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Note, including but not limited to authorizing additional shares or
effectuating a reverse split. Borrower (i) acknowledges that it has irrevocably
instructed its transfer agent by letter, a copy of which is attached hereto as
Exhibit B to issue certificates for the Common Shares issuable upon conversion
of this Note and exercise of the Warrants, and (ii) agrees that its issuance of
this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing Common Share certificates to execute and
issue the necessary certificates for Common Shares in accordance with the terms
and conditions of this Note. If, at any time Borrower does not maintain the
Reserved Amount it will be considered an Event of Default under Section 3.2 of
the Note.

 



 

 

 

2.4 Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 2.1, this Note may be converted
by the Holder in whole or in part, at any time after six months from the date
hereof, by (A) submitting to Borrower a Notice of Conversion (by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 4:00 p.m., New York, New York time) and (B) subject to Section
2.4(b), surrendering this Note at the principal office of Borrower.

 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
Borrower unless the entire unpaid principal amount of this Note is so converted.
The Holder and Borrower shall maintain records showing the principal amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note represented by
this Note may be less than the amount stated on the face hereof.

 

(c) Payment of Taxes. Borrower shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of Common
Shares or other securities or property on conversion of this Note in a name
other than that of the Holder (or in street name), and Borrower shall not be
required to issue or deliver any such shares or other securities or property
unless and until the person or persons (other than the Holder or the custodian
in whose street name such shares are to be held for the Holder’s account)
requesting the issuance thereof shall have paid to Borrower the amount of any
such tax or shall have established to the satisfaction of Borrower that such tax
has been paid.

 

(d) Delivery of Common Shares Upon Conversion. Upon receipt by Borrower from the
Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 2.4, Borrower shall issue and deliver or cause to be
issued and delivered to or upon the order of the Holder certificates for Common
Shares issuable upon such conversion by the end of the next business day after
such receipt (the “Deadline”) (and, solely in the case of conversion of the
entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.

 



 

 

 

(e) Obligation of Borrower to Deliver Common Shares. Upon receipt by Borrower of
a Notice of Conversion, the Holder shall be deemed to be the holder of record of
the Common Shares issuable upon such conversion, the outstanding principal
amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such conversion, and, unless Borrower defaults on its
obligations under this Article II, all rights with respect to the portion of
this Note being so converted shall forthwith terminate except the right to
receive the Common Shares or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, Borrower’s obligation to issue and deliver the
certificates for Common Shares shall be absolute and unconditional, irrespective
of the absence of any action by the Holder to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against any person or any action to enforce the same, any failure or delay in
the enforcement of any other obligation of Borrower to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to Borrower, and irrespective
of any other circumstance which might otherwise limit such obligation of
Borrower to the Holder in connection with such conversion. The Conversion Date
specified in the Notice of Conversion shall be the Conversion Date so long as
the Notice of Conversion is received by Borrower before 9:00 p.m., New York, New
York time, on such date.

 

(f) Delivery of Common Shares by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Shares issuable upon conversion,
provided Borrower is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder and
its compliance with the provisions contained in Section 2.1 and in this Section
2.4, Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Shares issuable upon conversion to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.

 

(g) Failure to Deliver Common Shares Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Shares
issuable upon conversion of this Note is not delivered by the second (2nd)
Trading Day following the Deadline (other than a failure due to the
circumstances described in Section 2.3 above, which failure shall be governed by
such Section) Borrower shall pay to the Holder $500 per day in cash, for each
day beyond the Deadline that Borrower fails to deliver such Common Shares. Such
cash amount shall be paid to Holder by the fifth day of the month following the
month in which it has accrued or, at the option of the Holder (by written notice
to Borrower by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Shares in
accordance with the terms of this Note. Borrower agrees that the right to
convert is a valuable right to the Holder, and as such, Borrower will not take
any actions to hamper, delay or prevent any Holder conversion of the Note. The
damages resulting from a failure, attempt to frustrate, interference with such
conversion right are difficult if not impossible to qualify. Accordingly, the
parties acknowledge that the liquidated damages provision contained in this
Section 2.4(g) are justified.

 



 

 

 

2.5 Concerning the Common Shares. The Common Shares issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) Borrower
or its transfer agent shall have been furnished with an opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of Borrower who agrees to
sell or otherwise transfer the shares only in accordance with this Section 2.5
and who is an Accredited Investor. Except as otherwise provided (and subject to
the removal provisions set forth below), until such time as the Common Shares
issuable upon conversion of this Note have been registered under the Act or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for Common Shares issuable upon conversion of this Note that
has not been so included in an effective registration statement or that has not
been sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND ACCEPTABLE TO THE
COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”

 

The legend set forth above shall be removed and Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) Borrower
or its transfer agent shall have received an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Shares
may be made without registration under the Act, which opinion shall be accepted
by Borrower (which acceptance shall be subject to and conditioned on any
requirements, if any, of the its transfer agent, the exchange on which Borrower
is then trading or other applicable laws, rules or regulations) so that the sale
or transfer is effected or (ii) in the case of the Common Shares issuable upon
conversion of this Note, such security is registered for sale by the Holder
under an effective registration statement filed under the Act or otherwise may
be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold. In the
event that Borrower does not accept the opinion of counsel provided by the
Holder with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of Default pursuant to Section 4.2 of the Note; provided
that notwithstanding the foregoing, if Borrower is legally unable to accept such
opinion as a result of any of Borrower’s transfer agent requirements, the
requirements of the exchange on which Borrower is then traded, or other
applicable laws, rules or regulations Borrower’s non-acceptance shall not be an
Event of Default.

 



 

 

 

2.6 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into Common Shares and (ii) the Holder’s rights as a Holder of such
converted portion of this Note shall cease and terminate, excepting only the
right to receive certificates for such Common Shares and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by Borrower to comply with the terms of this Note.
Notwithstanding the foregoing, if a Holder has not received certificates for all
Common Shares prior to the tenth (10th) business day after the expiration of the
Deadline with respect to a conversion of any portion of this Note for any
reason, then (unless the Holder otherwise elects to retain its status as a
holder of Common Shares by so notifying Borrower) the Holder shall regain the
rights of a Holder of this Note with respect to such unconverted portions of
this Note and Borrower shall, as soon as practicable, return such unconverted
Note to the Holder or, if the Note has not been surrendered, adjust its records
to reflect that such portion of this Note has not been converted. In all cases,
the Holder shall retain all of its rights and remedies (including, without
limitation, (i) the right to receive Conversion Default Payments pursuant to
Section 2.3 to the extent required thereby for such Conversion Default and any
subsequent Conversion Default and (ii) the right to have the Conversion Price
with respect to subsequent conversions determined in accordance with Section
2.3) for Borrower’s failure to convert this Note.

 

ARTICLE III. RANKING, CERTAIN COVENANTS AND POST CLOSING OBLIGATIONS

 

3.1 Warrants. Borrower shall issue to the Holder warrants (the “Warrants”)
exercisable for 900,000 Common Shares.

 

3.2 Equity Interest. Borrower shall issue to Holder 450,000 shares of Borrower
at Closing.

 

3.3 Distributions on Common Shares. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on the Common
Shares (or other capital securities of the Borrower) other than dividends on
Common Shares solely in the form of additional Common Shares or (b) directly or
indirectly or through any subsidiary make any other payment or distribution in
respect of Common Shares (or other securities representing its capital) except
for distributions that comply with Section 3.7 below.

 



 

 

 

3.4 Restrictions on Certain Transactions.

 

(a) Restrictions on Variable Rate Transactions. Unless approved by the Holder,
Borrower and each subsidiary shall not enter into an agreement or amend an
existing agreement to effect any sale of securities involving, or convert any
securities previously issued under, a Variable Rate Transaction. The term
“Variable Rate Transaction” means a transaction in which Borrower or any
subsidiary (i) issues or sells any convertible securities either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of, or quotations for, the Common Shares at any
time after the initial issuance of such convertible securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such convertible securities or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of Borrower or the subsidiary, as the case may be, or the market
for the Common Shares, or (ii) enters into any agreement (including, without
limitation, an “equity line of credit” or an “at-the-market offering”) whereby
Borrower or any subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights). The
Holder shall be entitled to obtain injunctive relief against Borrower and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.

 

(b) Restrictions on Certain Transactions. So long as the Borrower shall have any
obligation under this Note and unless approved in writing by the Holder (which
such approval not to be unreasonably withheld), the Borrower shall not directly
or indirectly: (a) change the nature of its business; (b) sell, divest, change
the structure of any material assets of the Borrower or any subsidiary other
than in the ordinary course of business (c) accept Merchant-Cash-Advances in
which it sells future receivables at a discount, any other factoring
transactions, or similar financing instruments or financing transactions; or (d)
Enter into a borrowing arrangement where the Company pays an effective APR
greater than 20%.

 

(c) Notwithstanding the foregoing restrictions in this Section 3.4, an equity
line provided to the Borrower pursuant to the term sheet from GHS attached
hereto as Exhibit D (the “Equity Line”) shall not be limited by this clause,
provided however, that the Equity Line shall be subject to all other terms
contained in this Note, including but not limited to Sections 3.7, 3.10, 3.11,
and 3.12.

 

(d) Notwithstanding the foregoing restrictions in this Section 3.4, the planned
Reg A offering (the “Reg A Offering”) shall not be limited by this clause,
provided however, that (i) the Reg A Offering be limited to retail investors
only; (ii) the Reg A Offering be priced above market; and (iii) the Reg A
Offering be subject to all other terms contained in this Note, including but not
limited to Sections 3.7, 3.10, 3.11, and 3.12.

 

3.5 Intentionally Omitted.

 

3.6 Restriction on Common Share Repurchases. So long as the Borrower shall have
any obligation under this Note, Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any Common Shares (or other securities representing its
capital) of Borrower or any warrants, rights or options to purchase or acquire
any such shares; except for the repurchase of shares at a nominal price in
connection with rights under an agreement with an employee or consultant of the
Borrower whose shares have been forfeited as a result of such employee or
consultant’s ceasing to provide services to the Borrower.

 



 

 

 

3.7 Payments from Future Funding Sources. The Borrower shall pay to the Holder
on an accelerated basis, any outstanding Principal Amount of the Note, along
with accrued, but unpaid interest, and fees and penalties, if any, from the
sources of capital below, it being acknowledged and agreed by Holder that
Borrower shall have the right to make Bona Fide payments to vendors with Common
Shares:

 

3.7.1 Future Financing Proceeds - one hundred percent (100%) of the net cash
proceeds of any future financings by Borrower, whether debt or equity, or any
other financing proceeds such as cash advances, royalties or earn-out payments
provided, however, that this provision is not applicable if the transaction
generating the future financing proceeds has a specific use of proceeds
requirement that such proceeds are to be used exclusively to purchase the assets
or equity of an unaffiliated business and the proceeds are used accordingly; and

 

3.7.2 Other Future Receipts - all net proceeds from any sale of assets of
Borrower or any of its subsidiaries other than sales of inventory of the
Borrower or its subsidiaries in the ordinary course of business or receipt by
Borrower or any of its subsidiaries of any tax credits.

 

3.7.3 Subsidiary Sale. The Borrower shall pay to the Holder on an accelerated
basis, any outstanding Principal Amount of the Note, along with accrued, but
unpaid interest, and fees and penalties, if any, from the net proceeds to the
Borrower resulting from the sale of any assets outside of the ordinary course of
business or securities in any subsidiary.

 

3.7.4 Notwithstanding the foregoing obligations in this Section 3.7, the Company
shall repay the Note from the Equity Line and the Reg A Offering as follows:

 

(a) the Company shall use 25% of all proceeds derived from the Equity Line to
repay the note.

 

(b) the Company shall use 25% of the first $2 million of proceeds derived from
the Reg A Offering and 100% of the proceeds in excess of $2 million derived from
the Reg A Offering to repay the note.

 

3.8 Use of Proceeds. Borrower agrees to use the proceeds of the Consideration
solely for business purposes.

 



 

 

 

3.9 Ranking and Security. The obligations of the Borrower under this Note shall
constitute a first priority security interest and rank senior with respect to
any and all Indebtedness existing prior to or incurred as of or following the
initial Issue Date. The obligations of the Borrower under this Note are secured
pursuant to the Security and Pledge Agreement attached hereto. So long as the
Borrower shall have any obligation under this Note, the Borrower shall not
(directly or indirectly through any subsidiary or affiliate) incur or suffer to
exist or guarantee any Indebtedness that is senior to or pari passu with (in
priority of payment and performance) the Borrower’s obligations hereunder. As
used herein, the term “Indebtedness” means (a) all indebtedness of the Borrower
for borrowed money or for the deferred purchase price of property or services,
including any type of letters of credit, but not including deferred purchase
price obligations in place as of the Issue Date or obligations to trade
creditors incurred in the ordinary course of business, (b) all obligations of
the Borrower evidenced by notes, bonds, debentures or other similar instruments,
(c) purchase money indebtedness hereafter incurred by the Borrower to finance
the purchase of fixed or capital assets, including all capital lease obligations
of the Borrower which do not exceed the purchase price of the assets funded, (d)
all guarantee obligations of the Borrower in respect of obligations of the kind
referred to in clauses (a) through (c) above that the Borrower would not be
permitted to incur or enter into, and (e) all obligations of the kind referred
to in clauses (a) through (d) above that the Borrower is not permitted to incur
or enter into that are secured and/or unsecured by (or for which the holder of
such obligation has an existing right, contingent or otherwise, to be secured
and/or unsecured by) any lien or encumbrance on property (including accounts and
contract rights) owned by the Borrower, whether or not the Borrower has assumed
or become liable for the payment of such obligation.

 

3.10 Right of Participation. For a period of eighteen (18) months from the date
hereof, in the event Borrower proposes to offer and sell its securities, whether
debt, equity, or any other financing transaction (each a “Future Offering”), the
Holder shall have the right, but not the obligation, to participate in the
purchase of the securities being offered in such Future Offering up to an amount
equal to one hundred percent (100%) of aggregate principal amount of the Note to
be purchased by the Holder pursuant to the terms of the Purchase Agreement.

 

3.11 Right of First Refusal. If at any time while this Note is outstanding, the
Borrower has a bona fide offer of capital or financing from any third party that
the Borrower intends to act upon, then the Borrower must first offer such
opportunity to the Holder to provide such capital or financing to the Borrower
on the same terms as each respective third party’s terms. Should the Holder be
unwilling or unable to provide such capital or financing to the Borrower within
10 Trading Days from Holder’s receipt of written notice of the offer (the “Offer
Notice”) from the Borrower, then the Borrower may obtain such capital or
financing from that respective third party upon the exact same terms and
conditions offered by the Borrower to the Holder, which transaction must be
completed within 60 days after the date of the Offer Notice. If the Borrower
does not receive the capital or financing from the respective 3rd party within
60 days after the date of the respective Offer Notice, then the Borrower must
again offer the capital or financing opportunity to the Holder as described
above, and the process detailed above shall be repeated. The Offer Notice must
be sent via electronic mail to avi@leonitecap.com.

 

3.12 Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security, or
amendment to a security that was originally issued before the Issue Date, with
any term that the Holder reasonably believes is more favorable to the holder of
such security or with a term in favor of the holder of such security that the
Holder reasonably believes was not similarly provided to the Holder in this
Note, then (i) the Borrower shall notify the Holder of such additional or more
favorable term within three (3) business days of the issuance and/or amendment
(as applicable) of the respective security, and (ii) such term, at Holder’s
option, shall become a part of the transaction documents with the Holder
(regardless of whether the Borrower complied with the notification provision of
this Section 3.12). The types of terms contained in another security that may be
more favorable to the holder of such security include, but are not limited to,
terms addressing conversion discounts, prepayment rate, conversion lookback
periods, interest rates, original issue discounts, stock sale price, private
placement price per share, and warrant coverage. If Holder elects to have the
term become a part of the transaction documents with the Holder, then the
Borrower shall immediately deliver acknowledgment of such adjustment in form and
substance reasonably satisfactory to the Holder (the “Acknowledgment”) within
three (3) business days of Borrower’s receipt of request from Holder (the
“Adjustment Deadline”), provided that Borrower’s failure to timely provide the
Acknowledgement shall not affect the automatic amendments contemplated hereby.

 



 

 

 

3.13 Piggy Back Registration Rights. If the Borrower proposes to register any of
its Common Shares (other than pursuant to a Registration on Form S-4 or S-8 or
any successor form), it will give prompt written notice to the Holder of its
intention to effect such registration (the “Incidental Registration”). Within
ten business days of receiving such written notice of an Incidental
Registration, the Holder may make a written request (the “Piggy-Back Request”)
that the Borrower include in the proposed Incidental Registration all, or a
portion, of the Registrable Securities owned by the Holder. As used herein,
Registrable Securities shall mean the Reserved Amount, the Equity Interest
shares and the shares underlying the Warrants. In addition, the Borrower will
use its commercially reasonable efforts to include in any Incidental
Registration all Registrable Securities which the Borrower has been requested to
register pursuant to any timely Piggy-Back Request to the extent required to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities so to be registered. Additionally,
Borrower shall include on the next registration statement Borrower files with
SEC (or on the subsequent registration statement if such registration statement
is withdrawn) the Registerable Securities.

 

ARTICLE IV. EVENTS OF DEFAULT

 

It shall be considered an event of default if any of the following events listed
in this Article IV (each, an “Event of Default”) shall occur; provided, however,
that, the Borrower shall have five (5) business days to cure such Event of
Default unless a different number of days is required pursuant to the provisions
of this Article IV:

 

4.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 

4.2 Failure to Reserve Shares. Borrower fails to reserve a sufficient amount of
Common Shares as required under the terms of this Note (including the
requirements of Section 2.3 of this Note), fails to issue Common Shares to the
Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form)
Common Shares issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, Borrower directs its transfer agent
not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) Common Shares
to be issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note, or fails to remove (or directs its transfer
agent not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any Common Shares issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note (or makes
any written announcement, statement or threat that it does not intend to honor
the obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for three (3) business days after
the Holder shall have delivered a Notice of Conversion. It is an obligation of
Borrower to remain current in its obligations to its transfer agent. It shall be
an event of default of this Note, if a conversion of this Note is delayed,
hindered or frustrated due to a balance owed by Borrower to its transfer agent.
If at the option of the Holder, the Holder advances any funds to Borrower’s
transfer agent in order to process a conversion, such advanced funds shall be
paid by Borrower to the Holder within five (5) business days of a demand from
the Holder, either in cash or as an addition to the outstanding Principal Amount
of the Note, and such choice of payment method is at the discretion of Borrower.

 



 

 

 

4.3 Breach of Covenants. Borrower, or the relevant related party, as the case
may be, breaches any material covenant, post-closing obligation or other
material term or condition contained in this Note, or in the related Warrants,
Purchase Agreement, Security and Pledge Agreement, Term Sheet or any other
collateral documents (together, the “Transaction Documents”) and breach
continues for a period of ten (10) days.

 

4.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given
pursuant hereto or in connection herewith, shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) an effect on the rights of the Holder with respect to this Note
and the other Transaction Documents.

 

4.5 Receiver or Trustee. Borrower or any subsidiary of Borrower shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

4.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against Borrower or any subsidiary of Borrower or any of its property or
other assets for more than $40,000, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) days unless otherwise consented to by the
Holder.

 

4.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against Borrower or any subsidiary of Borrower. With respect to any such
proceedings that are involuntary, Borrower shall have a 45 day cure period in
which to have such involuntary proceedings dismissed.

 

4.8 Delisting of Common Shares. If at any time on or after the date in which
Borrower’s Common Shares are listed or quoted on the OTCQB or an equivalent U.S.
replacement exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the
New York Stock Exchange, or the NYSE MKT, Borrower shall fail to maintain the
listing or quotation of the Common Shares, or if its shares have been suspended
from trading on the OTCQB or an U.S. equivalent replacement exchange, the Nasdaq
Global Market, the Nasdaq Capital Market, the New York Stock Exchange, or the
NYSE MKT.

 



 

 

 

4.9 Failure to Comply with the Exchange Act. Borrower shall fail to comply with
the annual and periodic reporting requirements of the Exchange Act (including
but not limited to becoming delinquent in its filings), and/or Borrower shall
cease to be subject to the reporting requirements of the Exchange Act.

 

4.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

4.11 Cessation of Operations. Any cessation of operations by the Borrower or the
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

4.12 Maintenance of Assets. The failure by Borrower to maintain any intellectual
property rights, personal, real property or other assets which are necessary to
conduct its business (whether now or in the future), to the extent that such
failure would result in a material adverse condition or material adverse change
in or affecting the business operations, properties or financial condition of
Borrower or any of its subsidiaries (a “Material Adverse Effect”).

 

4.13 Financial Statement Restatement. Borrower restates any financial statements
for any date or period from two years prior to the Issue Date of this Note and
until this Note is no longer outstanding, if the result of such restatement
would, by comparison to the unrestated financial statement, have constituted a
material adverse effect on the rights of the Holder with respect to this Note.

 

4.14 Failure to Execute Transaction Documents or Complete the Transaction. The
failure of the Borrower to execute any of the Transaction Documents or to
complete the transaction for the full Principal Amount of the Note, as
contemplated by the Purchase Agreement.

 

4.15 Illegality. Any court of competent jurisdiction issues an order declaring
this Note, any of the other Transaction Documents or any provision hereunder or
thereunder to be illegal, as long as such declaration was not the result of an
act of negligence by the Holder, exclusive of the execution of the Transaction
Documents or the transactions and acts contemplated herein.

 

4.16 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
other financial instrument, including but not limited to all promissory notes,
currently issued, or hereafter issued, by the Borrower, to the Holder or any
other third party (the “Other Agreements”), after the passage of all applicable
notice and cure or grace periods, that results in a Material Adverse Effect
shall, at the option of the Holder, be considered a default under this Note, in
which event the Holder shall be entitled to apply all rights and remedies of the
Holder under the terms of this Note by reason of a default under said Other
Agreement or hereunder.

 



 

 

 

4.17 Variable Rate Transactions. Other than the Equity Line and the Reg A
Offering, the Borrower (i) enters into a Variable Rate Transaction (as defined
herein) (ii) issues Common Shares (or convertible securities or purchase rights)
pursuant to an equity line of credit of the Borrower or otherwise in connection
with a Variable Rate Transaction (whether now existing or entered into in the
future) or (iii) adjusts downward the “floor price” at which Common Shares (or
convertible securities or purchase rights) may be issued under an equity line of
credit or otherwise in connection with a Variable Rate Transaction (whether now
existing or entered into in the future).

 

4.18 Certain Transactions. Borrower enters into certain transactions prohibited
by Sections 3.3, 3.4, 3.6, and 3.7 of this Agreement.

 

4.19 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

 

4.20 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.

 

4.21 DTC “Chill”. The DTC places a “chill” (i.e. a restriction placed by DTC on
one or more of DTC’s services, such as limiting a DTC participant’s ability to
make a deposit or withdrawal of the security at DTC) on any of the Borrower’s
securities.

 

4.22 DWAC Eligibility. In addition to the Event of Default in Section 4.21, the
Common Stock is otherwise not eligible for trading through the DTC’s Fast
Automated Securities Transfer or Deposit/Withdrawal at Custodian programs.

 

4.23 Bid Price. The Borrower shall lose the “bid” price for its Common Stock
($0.0001 on the “Ask” with zero market makers on the “Bid” per Level 2) and/or a
market (including the OTC Pink, OTCQB or an equivalent replacement marketplace
or exchange).

 

4.24 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.

 



 

 

 

4.25 Unavailability of Rule 144. If, at any time on or after the date which is
six (6) months after the Issue Date, the Holder is unable to (i) obtain a
standard “144 legal opinion letter” from an attorney reasonably acceptable to
the Holder, the Holder’s brokerage firm (and respective clearing firm), and the
Borrower’s transfer agent in order to facilitate the Holder’s conversion of any
portion of the Note into free trading shares of the Borrower’s Common Stock
pursuant to Rule 144, and/or (ii) thereupon deposit such shares into the
Holder’s brokerage account.

 

4.26 Intentionally Omitted.

 

4.27 Remedies Upon Default.

 

(a) Upon the occurrence of any Event of Default specified in this Article IV,
(i) interest shall accrue at the Default Interest rate, (ii) this Note shall
become immediately due and payable, all without demand, presentment or notice,
all of which hereby are expressly waived by the Borrower, and the Borrower shall
pay to the Holder, an amount (the “Default Amount”) equal to the Principal
Amount then outstanding plus accrued interest (including any Default Interest)
through the date of full repayment, together with all costs, including, without
limitation, legal fees and expenses, of collection. In addition, the Holder
shall be entitled to exercise all other rights and remedies available at law or
in equity, including, without limitation, those set forth in the Related
Documents. Upon an Event of Default specified in Sections 4.8 or 4.9 above, in
addition to other remedies set forth herein, a liquidated damages charge equal
to 10% of the outstanding Principal Amount will be assessed and will become
immediately due and payable to the Holder, either in form of a cash payment or
as an addition to the balance due under the Note. From and during the
continuance of an Event of Default interest shall accrue hereunder at a rate
equal to the lesser of 24% and the maximum legal rate.

 

(b) Intentionally Omitted.

 

ARTICLE V. MISCELLANEOUS

 

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 



 

 

 

If to the Borrower, to:

 

Franchise Holdings International, Inc.

3120 Rutherford Road, Suite 414

Vaughan, Ontario, Canada L4K 0B2

Attn: Steven Rossi

Email: srossi@worksport.com

 

If to the Holder:

 

LEONITE CAPITAL, LLC

1 Hillcrest Center Dr., Suite 232

Spring Valley, NY 10977

ATTN: Avi Geller

e-mail: avi@leonitecap.com

Cc: Siegfied@leonitecap.com, dberger@bergerlawpllc.com

 

5.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act).

 

5.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including attorneys’
fees.

 

5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts located in Rockland County, New York. The parties to this Note
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. THE BORROWER
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTIONS CONTEMPLATED HEREBY. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Documents by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 



 

 

 

5.6 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty.

 

5.7 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

5.8 Intentionally Omitted

 

5.9 Usury. To the extent it may lawfully do so, the Borrower hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
action or proceeding that may be brought by the Holder in order to enforce any
right or remedy under this Note. Notwithstanding any provision to the contrary
contained in this Note, it is expressly agreed and provided that the total
liability of the Borrower under this Note for payments which under New York law
are in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law (the “Maximum Rate”), and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums which under New York law in the
nature of interest that the Borrower may be obligated to pay under this Note
exceed such Maximum Rate. It is agreed that if the maximum contract rate of
interest allowed by New York law and applicable to this Note is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to this Note from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Borrower to the Holder with respect to indebtedness evidenced by this Note, such
excess shall be applied by the Holder to the unpaid principal balance of any
such indebtedness or be refunded to the Borrower, the manner of handling such
excess to be at the Holder’s election.

 

5.10 Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act, then a liquidated damages charge of 25% of the
outstanding principal balance of this Note at that time, will be assessed and
will become immediately due and payable to the Holder, either in the form of
cash payment or as an addition to the balance of the Note, as determined by
mutual agreement of the Borrower and Holder.

 

[signature page to follow]

 



 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this February 25, 2020.

 

FRANCHISE HOLDINGS INTERNATIONAL, INC.

 

By: /s/ Steven Rossi   Name: Steven Rossi   Title: CEO         WORKSPORT, LTD.  
      By: /s/ Steven Rossi   Name: Steven Rossi   Title: CEO  

 

 

 



 

EXHIBIT A – FORM OF NOTICE OF CONVERSION

 

(See Attached)

 



 

 

 

EXHIBIT B – FORM OF TRANSFER AGENT INSTRUCTION LETTER

 

(See Attached)

 



 

 

 

EXHIBIT C – Payment Schedule for the First Tranche

 



 

 

 

EXHIBIT D – Equity Line Term Sheet from GHS

 

(See Attached)

 



 

 

 